Title: From Benjamin Franklin to Kéralio, [on or after 20 November 1781]
From: Franklin, Benjamin
To: Kéralio, Agathon Guynement, chevalier de


[on or after November 20, 1781]
I received my dear Friend’s kind Felicitations, and thank him for them, and beg him to accept mine in Return. The well founded Joy too of our excellent and most amiable Friend, doubles mine. Her great Sensibility sometimes gives her Pain, but the same must make her Pleasures more exquisite. I enjoy with her the great Honour her Sons have acquir’d in fighting so bravely for our glorious Cause; and rejoice that one of them is return’d in Safety to her Arms.— God bless the whole Family.
Enclos’d are all the Details, that I have receiv’d: I send them, as you desir’d it, tho I imagine you have receiv’d such as are more ample.
With sincere & great Esteem & Affection, I am ever Yours
BF.
M. le Chevr. de Keralio
